Rodney, J.,
delivering the opinion of the court:
Fraud is made by the statute one of the grounds upon which a marriage may be annulled. Fraud, itself, is a generic term embracing many varying forms of deception. It "may be actively pronounced or brought about by disingenuous silences. It is, however, not every deception or fraud that will annul a marriage, but only such fraud as goes to the very essentials of the marriage relation. Misrepresentations as to wealth or social position may be sufficient to justify the innocent party in breaking an existing contract or engagement to marry, but when the marriage is once entered into and consummated there springs into existence a relationship which is fundamental to our civilization and which the law immediately recognizes and protects.
In Cox v. Cox (N. J. Ch.), 110 Atl. 924, it is said:
“It is admitted law that false representations as to property, station in life, etc., although they may have induced a marriage, cannot be invoked to have the marriage declared void.”
An examination of the authorities leads me to believe that the statement that this is “the admitted law” is correct and every consideration of public policy compels the acceptance of this view.
In the leading case of Reynolds v. Reynolds, 3 Allen (Mass.) 605, it is said:
*41“In the absence of force or duress, and where there is no mistake as to the identity of the person, any error or misapprehension as to personal traits or attributes, or concerning the position or circumstances in life of a party, is deemed wholly immaterial, and furnishes no good cause for divorce. Therefore, no misconception as to the character, fortune, health or temper, however brought about, will support an allegation of fraud on which a dissolution of the marriage contract, when once executed, can be obtained in a court of justice. These are accidental qualities, which do not constitute the essential and material elements on which the marriage relation rests."
Chancellor Kent says. (2 Kent, Comm. 77) that it is well understood that error and even disingenuous representations in respect to condition, rank, fortune, etc., are insufficient to destroy a marriage and render the contract void. The same result may be found in Schouler on Domestic Relations, § 23; 1 Bishop on Marriage and Divorce, § 459; and in numerous authorities in different jurisdictions, collected in note to Chipman v. Johnston, 14 A. L. R. 121.
In Wier v. Still, 31 Iowa 107, the court said:
“Mere false representations by one of the parties as to his fortune, character or social standing will not avoid the marriage."
The court then proceeds to show how impossible any other rule would be, since in numerous marriages false conceptions are entertained concerning the wealth or social standing of the parties.
The case of Jakar v. Jakar, 113 S. C. 295, 102 S. E. 337, is in almost all respects similar to the present case. There a man falsely represented to a Belgian girl that he was of Belgian birth, that he was a physician and medical instructor of high standing and an officer in the United States Army, and that he had considerable and independent means. Notwithstanding the falsity of these claims and the fraud permeating them, the court refused to annul the marriage.
The law presumes that there shall be placed upon the parties the duty and burden of informing themselves as to their future partners by acquaintance and by satisfactory inquiries before entering into a contract where their own happiness for life is so materially involved and which is one of first importance to society in general.
Since no fraud will avoid a marriage which does not go to *42the very essence of the contract relation, and since the misrepresentations alleged and proved in this case are not of marriage essentials, the petition must be dismissed.